Boring, J.,
dissenting:
In this case the vessels were impressed into the service of the United States.
Where one person takes from another, against his will, the control of his property and uses it for his own purposes, I think it is an appropriation of it, be it for a shorter or longer time. And I think the taking and use of the claimants property shown here was a taking of private property for public use, and would have entitled the claimant to his constitutional remedy of an indemnity and to judgment here for it, had not the Act ith July, 1864, (13 Stat. L., p. 381,) been passed.
And I understand that act to take away from this court the .jurisdiction of cases growing out of an appropriation by the army of the property of loyal citizens during the rebellion, and •of which we otherwise should have had jurisdiction, and to refer them to other tribunals: to the Quartermaster General for things belonging to his department, and to the Commissary General for things belonging to his department. The matter .here was the transportation of troops and. supplies. This may belong to the Quartermaster General, but I think this court is barred from its cognizance by the act cited above.